          Case 2:20-cv-00029-APG-BNW Document 48 Filed 08/04/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3                                                        Case No.: 2:20-cv-00029-APG-BNW
      KALIAH BURNETT,
 4                                                              Order Dismissing Case
            Plaintiff
 5
     v.
 6

 7    SYB, LLC, d/b/a Golden Heart Senior Care,
      et al.,
 8
            Defendants
 9

10         Kaliah Burnett sues her employer, SYB, LLC, d/b/a Golden Heart Senior Care (Golden

11 Heart) for discrimination, alleging that she was constructively discharged. I previously granted

12 Golden Heart’s motion to dismiss and gave Burnett until July 23, 2021 to file an amended

13 complaint if she could correct the identified deficiencies. ECF No. 47. Burnett did not file an

14 amended complaint. Consequently, I dismiss this case with prejudice.

15         I THEREFORE ORDER that the first amended complaint (ECF No. 30) is dismissed

16 with prejudice. The clerk of court is instructed to enter judgment in favor of defendant SYB,

17 LLC and against plaintiff Kalia Burnett and to close this case.

18         DATED this 4th day of August, 2021.

19

20
                                                        ANDREW P. GORDON
21                                                      UNITED STATES DISTRICT JUDGE

22

23
